       Case 2:20-cv-01592-HB Document 12 Filed 08/18/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MARK METZLER, individually and on behalf
of all others similarly situated,

               Plaintiff,
                                                    Case No. 2:20-cv-01592-HB
v.

PALMCO ENERGY P.A. LLC d/b/a INDRA
ENERGY, a Pennsylvania Limited Liability
Company,

               Defendant.


                            STIPULATION FOR DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a), and subject to the approval and

Order of Court as provided below, the undersigned parties hereby stipulate to the

dismissal of this action with prejudice, with each party to bear its own attorneys’ fees and

costs, and request that the Court enter an Order dismissing this action with prejudice,

with each party to bear its own attorneys’ fees and costs.

FREED KANNER LONDON &                            MINTZER SAROWITZ ZERIS
MILLEN LLC                                       LEDVA & MEYERS, LLP

  /s/ Jonathan M. Jagher                           /s/ Jason G. Wehrle
Jonathan M. Jagher, Esquire                      Jason G. Wehrle, Esquire
923 Fayette Street                               2605 Nicholson Road
Conshohocken, PA 19428                           Building V, Suite 5100
jjagher@fklmlaw.com                              Sewickley, PA 15143
                                                 (412) 928-0502 (Telephone)
                                                 jwehrle@defensecounsel.com
  /s/ Andrew J. Shamis
Andrew J. Shamis, Esquire                        Attorney for Defendant, PALMCO
Shamis & Gentile, P.A.                           ENERGY PA, LLC d/b/a INDRA
14 NE 1st Ave. Suite 705                         ENERGY
Miami, FL 33132
ashamis@shamisgentile.com

Attorneys for Plaintiffs
         Case 2:20-cv-01592-HB Document 12 Filed 08/18/20 Page 2 of 2




                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MARK METZLER, individually and on behalf
of all others similarly situated,

                Plaintiff,
                                                    Case No. 2:20-cv-01592-HB
v.

PALMCO ENERGY P.A. LLC d/b/a INDRA
ENERGY, a Pennsylvania Limited Liability
Company,

                Defendant.



                                  ORDER OF COURT

         The foregoing Stipulation of the parties is accepted and approved, and this action

is hereby dismissed with prejudice, with each party to bear its own attorneys’ fees and

costs.

                                              IT IS SO ORDERED:



Dated:
                                              UNITED STATES DISTRICT JUDGE
